internal_revenue_service department of the treasury index number washington dc number release date person to contact telephone number refer reply to cc dom p si 4-plr-105984-99 date date legend decedent spouse child daughter-in-law child child charitable foundation state artist individual individual individual individual state statute this is in response to your letter of date in which you requested rulings under sec_2055 and sec_2518 of the internal_revenue_code decedent died on date survived by her children child and child decedent’s spouse spouse predeceased her another child child also predeceased decedent item third of decedent’s will as amended states as follows third i give and bequeath unto my husband spouse all of my jewelry wardrobe automobiles household furniture household effects ornaments silverware and like objects and articles including works_of_art should i own any at the time of my death should my husband not survive me i give and bequeath such objects and articles unto my children me surviving intending to exclude issue of any child of mine who may predecease me item tenth of decedent’s will provides that the residue of decedent’s estate including any lapsed legacies is to be paid over to charitable foundation item fifteenth of decedent’s will provides that all estate transfer legacy succession and inheritance taxes whether federal state or local by whatever name known imposed upon decedent’s estate and upon or by reason of any gift insurance bequest devise or other benefit or upon or by reason of any property or asset whether the same shall constitute part of decedent’s estate or otherwise shall be paid out of and borne in their entirety by the residuary_estate without apportionment included among the assets in decedent’s estate are thirteen paintings by artist child and child propose to disclaim their interest in these paintings the proposed disclaimer submitted with the ruling_request lists each of the paintings by name child and child are executors of decedent’s estate child and child represent that the paintings have not been distributed by the estate and that they have not accepted the paintings or any benefit with respect to the paintings within the meaning of sec_25_2518-2 of the gift_tax regulations from the time of decedent’s death until recently the paintings have remained in decedent’s apartment in order to prepare for the closing of the sale of decedent’s apartment the paintings are now being held in storage charitable foundation is a corporation that was organized under the laws of state in the executors of decedent’s estate have represented that charitable foundation is an organization described in sec_170 and sec_2055 at decedent’s death the members directors and officers of charitable foundation were decedent child child and daughter-in-law the following steps have been taken to insure that neither child nor child as members directors or officers of the charitable foundation will have any power to dispose_of or otherwise deal with the paintings received by charitable foundation as a result of the proposed disclaimers or the proceeds of any sale the existing directors have appointed four additional persons individual individual individual and individual as members child and child have irrevocably waived and renounced the right at all times while charitable foundation holds the paintings to participate in the election and or removal of members and directors of charitable foundation participate in the appointment of directors to any committee formed to administer and dispose_of the paintings or the proceeds from the sale thereof and participate in the exercise of any control direct or indirect as a member director officer or in any other capacity in the administration or disposition of the paintings or the proceeds from the sale thereof the members with child and child abstaining elected individual and individual to the board_of directors the members with child and child abstaining amended the by-laws of charitable foundation to authorize the creation of committees of directors the directors with child and child abstaining established a committee composed of three directors to administer and dispose_of any and all assets including the paintings received by charitable foundation as a result of the disclaimer by child and child under state statute a disclaimed interest passes as if the disclaimant pre-deceased the testator further it is represented that the estate contains sufficient assets to fund any pre-residuary bequests such that the disclaimed painting will pass pursuant to applicable state law and the terms of the will as part of the estate residue under item tenth of the will the executors have requested the following rulings the disclaimers by child and child will be qualified disclaimers within the meaning of sec_2518 an estate_tax charitable deduction will be allowed under sec_2055 for the value of the residuary_estate including the value of the disclaimed paintings passing to charitable foundation under item tenth of the will law and analysis issue sec_2046 provides that for estate_tax purposes disclaimers of property interests passing upon death are treated as provided in sec_2518 sec_2518 provides that if a person makes a qualified_disclaimer with respect to any interest in property then for purposes of the estate gift and generation-skipping_transfer_tax the disclaimed interest is treated as if it never passed to that person sec_2518 defines a qualified_disclaimer as an irrevocable and unqualified refusal by a person to accept an interest in property but only if-- the refusal is in writing the writing is received by the transferor of the interest his legal_representative or the holder of the legal_title to the property to which the interest relates not later than the date that is months after the later of-- a the date on which the transfer creating the interest in the person is made or b the day on which the person attains age the person has not accepted the interest or any of its benefits and as a result of such refusal the interest passes without any direction on the part of the person making the disclaimer and passes either-- a to the spouse of the decedent or b to a person other than the person making the disclaimer sec_25_2518-1 of the gift_tax regulations provides that if a person makes a qualified_disclaimer for purposes of the federal estate gift and generation-skipping_transfer_tax provisions the disclaimed interest in property is treated as if it had never been transferred to the disclaimant instead it is considered as passing directly from the transferor of the property to the person entitled to receive the property as a result of the disclaimer accordingly a disclaimant is not treated as making a gift sec_25_2518-2 provides that a qualified_disclaimer cannot be made with respect to an interest in property if the disclaimant has accepted the interest or any of its benefits expressly or impliedly prior to making the disclaimer acceptance is manifested by an affirmative act that is consistent with ownership of the interest in property sec_25_2518-2 provides that if a beneficiary who disclaims an interest in property is also a fiduciary actions taken by the person in the exercise of fiduciary powers to preserve or maintain the disclaimed property are not treated as an acceptance of the property or its benefits thus an executor who is also a beneficiary may direct the harvesting of a crop or the general maintenance of a home however a fiduciary cannot retain a wholly discretionary power to direct the enjoyment of the disclaimed interest for example a fiduciary’s disclaimer of a beneficial_interest does not meet the requirements of a qualified_disclaimer if the fiduciary exercised or retains a discretionary power to allocate enjoyment of that interest among members of a designated class sec_25_2518-2 provides that a disclaimer is not a qualified_disclaimer unless the disclaimed interest passes without any direction on the part of the disclaimant to a person other than the disclaimant in revrul_72_552 1972_2_cb_525 the decedent who was the president and a director of a corporation organized under sec_501 transferred property to the corporation in his capacity as president and a director the decedent in conjunction with the other directors of the corporation had the power to direct the disposition of the corporation's funds for charitable purposes the ruling holds that due to the decedent's right exercisable in conjunction with others to designate the entities that would possess or enjoy the property transferred to the corporation the property transferred by the decedent to the corporation was included in the decedent's gross_estate at his death under sec_2036 in this case decedent’s will provides that the paintings are to pass to her surviving children outright child and child propose to disclaim their interest in the paintings and under applicable state law and decedent’s will the paintings will pass as part of the residuary_estate of which charitable foundation is the beneficiary child and child have not accepted the paintings to be disclaimed nor have they accepted any of the benefits with respect to the paintings further although child and child are members directors and officers of the charitable foundation they will not participate in any decisions relating to the paintings the sale of the paintings or the use of the proceeds from the sale of the paintings thus they will not have any discretionary power to direct the enjoyment of the disclaimed property accordingly we conclude that if the respective disclaimers are received by the decedent's legal_representative or the holder of the legal_title to the property to which the interest relates not later than the date that is months after the decedent’s death the disclaimers will be qualified disclaimers under sec_2518 issue sec_2055 provides that for purposes of the federal estate_tax the value of the taxable_estate shall be determined by deducting from the value of the gross_estate all bequests to or for_the_use_of certain governmental entities certain corporations organized and operated exclusively for religious charitable scientific literary or educational_purposes and certain other fraternal and veterans organizations sec_20_2055-2 of the estate_tax regulations provides that in the case of a bequest devise or transfer made by a decedent dying after date the amount of a bequest devise or transfer for which a deduction is allowable under sec_2055 includes an interest that falls into the bequest devise or transfer as a result of a qualified_disclaimer it is represented that the charitable foundation is an organization described in sec_170 and sec_2055 assuming that the disclaimers executed by child and child are qualified disclaimers then under sec_2046 and sec_2518 the paintings will be treated as passing from decedent as part of the estate residue under item tenth of which charitable foundation is the beneficiary decedent’s estate will be allowed an estate_tax charitable deduction for the value of the residuary_estate including the value of the disclaimed paintings passing to charitable foundation this ruling is directed only to the taxpayer s requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to the taxpayer sincerely yours assistant chief_counsel passthroughs and special industries by george masnik chief branch enclosure copy for sec_6110 purposes
